DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1,2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (US 2013/0049274). Regarding claims 1,5 and 6, Sugawara discloses a fork comprising: 
an outer tube (1); 
an inner tube (2) that is movably inserted inside the outer tube from one end thereof; 
a lid portion (20) that closes another end of the inner tube (2); 
a cylinder (31) provided inside the inner tube; 
a rod (32) that is coupled to the outer tube and movably inserted inside the cylinder (31); and 
a head member (30) that is fitted to the cylinder side on the opposite side from the lid portion and permits insertion of the rod therethrough, wherein the cylinder and the head member are 
Regarding claim 2, wherein the head member (30) is a cylinder head portion that is fitted to the cylinder (31), and an annular stopper (5) portion that is laminated on the cylinder head portion and to which the fastening portion is fitted (see figure 2).
Regarding claims 4 and 6, the lid portion is threaded with the inner tube (see Para. 0013).
Regarding claims 5 and 6, the assembly of the fork disclosed by Sugawara ends with, inserting the cylinder (31) and the head member (30) inside the inner tube on which the lid portion has been mounted and forming a fastening portion by performing fastening machining (which can be as simple as using tools to fasten the fasteners) on the inner tube with an axial force applied to the cylinder (31) and the head member; and sandwiching the cylinder and the head member by means of the fastening portion and the lid portion (see Para. 0013).

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611